Decree of Surrogate’s Court, Bronx County (Lee L. Holzman, S.), entered October 27, 1988, which decreed that letters of administration upon the goods, chattels and credits of the deceased be awarded to Murray Kaufman and William Kaufman, brothers of the decedent, is unanimously affirmed, without costs or disbursements.
The objectant, another brother of decedent, has failed to establish that the petitioners are unfit to serve as coadministrators of the estate in question. The petitioners hold responsible positions in business and have served as coexecutors of their mother’s estate without incident. Concur—Kupferman, J. P., Asch, Kassal, Wallach and Rubin, JJ.